Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application EP19172772.6.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is being considered by the examiner.
Drawings
The drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description. All of reference numbers in Paras. 27-31 of the specification are not in the drawing. 
The drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Looking at Figure 1, all reference letters are not mentioned in the description.
The drawing is also objected to under 37 CFR 1.84(h)(5) because Figure 1 show modified forms of construction in the same view (Examiner notes that there are two drawings of the same Figure 1, one has letter references and other does not have any reference). Application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d)  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Figure 1 shows structures of a fine blanking system, but they are not enumerated, in order to help a reader to understand every feature of claims 1-19 that is shown and referred to. Thus,   the every feature of the invention specified in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one of the electrical drive, the magnetic drive, the hydraulic drive, the mechanical drive, and the pneumatic drive in claim 4 (if Applicant tries to claim one of the electrical drive, the magnetic drive, the hydraulic drive, the mechanical drive, and the pneumatic drive, the drawings must show it capable of being configured to the electrical drive, the magnetic drive, the hydraulic drive, the mechanical drive, or the pneumatic drive) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one of the press ram, the working table, the press cushion, the press plate, and the chopping unit in claim 10 (if Applicant tries to claim one of the press ram, the working table, the press cushion, the press plate, and the chopping unit, the drawings must show it capable of being configured to the press ram, the working table, the press cushion, the press plate, and the chopping unit) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one of the feeding device, the levelling device, the grinding device, the surface treatment device, the press device, the fine blanking press, the parts feeding device, the deburring device, the washing device, the tumbler device, the assembling device, the robotic device, the handling device, the packaging device, the labelling device, and the quality inspection device in claim 11 (if Applicant tries to claim at least one of  the feeding device, the levelling device, the grinding device…and the quality inspection device, the drawings must show it capable of being configured to these devices) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first drive and the second drive are configured to jointly drive the at least one movable part in claim 13 (the current figure 1 shows both first and second drives are two different independent drives “an electrical drive 24 and a hydraulic drive 28” as disclosed in EP 19172772, not jointly drive) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Examiner also notes that in Figure 1 of a foreign patent application EP 19172772 shows all reference numbers that disclose in the specification. Therefore, Examiner uses Figure 1 of a foreign patent application for examining purposes.
Specification
The abstract of the disclosure is objected to because of missing articles in front of adjectives and incomplete sentences.  Correction is required.  See MPEP § 608.01(b). In this case, the abstract should read:
--A fine blanking system comprises one or more movable parts, further comprises at least one first drive of a first drive type and at least one second drive of a second drive type different from the first drive type for driving at least one of the movable parts, wherein the first drive and the second drive are arranged to drive the same movable part.—
The disclosure is objected to because of the disclosure in Paras. 10-23 of the brief summary of the invention and the disclosure in Paras. 27-32 of the detailed description of the invention are not matched.
For examples, Para. 10 recites “a fine blanking system comprises one or more movable parts, at least one first drive of a first drive type and at least one second drive of a second drive type different from the first drive type for driving at least one of the movable parts. The first drive and the second drive are arranged to drive the same movable part” and Paras 27-32 recite many parts in the Figure 1, but none of them refers to parts in Para. 10.
Appropriate correction is required.
Claim Objections
Claims 6, 10, and 16 are objected to because of the following informalities: 
Claim 6, line 2 “a speed, an acceleration, and a force” should read –respectively speeds, accelerations, and forces—because each of the first and second rates comprises each speed, acceleration, and/or force. Claim 16 has the similar issue.
Claim 10, line 2 “comprises,” should read –comprises:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a fine blanking system” in the preamble of claim 1, render the claim indefinite, since the preamble is conveying that claim is to a fine blanking system , but the body of the claim does not provides any “blanking” structure until claims 2, 7, 11. Therefore, it is unclear what apparatus of claims 1, 3-6, and 12-13 applicant is intending to encompass. 
The preamble of Claim 14 recites “a method for operating a fine blanking system, but the body of the claim does not provides any “blanking” step until claim 17. Therefore, it is unclear what method of claims 14-16 applicant is intending to encompass.
Claim 3, the term “at least one other component” is unclear. Since claim 3 directly depends on claim 1, claim 1 does not recite “component”. Therefore, it is unclear what the “at least one other component” (emphasis added) refers to. Claim 11 has the same issue.
Claim 7 recites the limitation "the at least one first drive" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers new structure or refers to previously introduced structure (see claim 1 recites “a first drive”) and the “at least one first drive” appears to allow to have more than one first drive that conflicts with claim 1, one “ first drive”.
Claim 7 recites the limitation "the at least one second drive" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers new structure or refers to previously introduced structure (see claim 1 recites “a second drive”) and the “at least one second drive” appears to allow to have more than one second drive that conflicts with claim 1, one “second drive”.
Claim 7 recites "the at least one first press unit…the at least one second press unit" in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. This recitations are indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures (see claim 7, lines 2-3 recites “a first press unit and a second press unit”) and the “at least one first press unit and the at least one second press unit each appears to allow to have more than one first and second press units that conflicts with the limitations in claim 7, lines 2-3 “a first press unit and a second press unit”.
Since Claim 8 directly depends on claim 7 and recites “the first press unit” through the claim 8 that is unclear whether it refers to the first press unit in claim 7, line 2 or the at least one first press unit in claim 7, line 5. Also, “the second press unit” in line 2-3 of claim 8 has the similar issue whether it refers to the second press unit in claim 7, lines 2-3 or the at least one second press unit in claim 7, lines 5-6.  Claims 9-10 have the similar issues “the first press unit” and “the second press unit” above.
All claims dependent from claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (JP2006255740A and Translation).
Regarding claims 1-2, as best understood, Morimoto shows a fine blanking system (Figure 1 and Para. 1 of Translation recites “a fine blanks press”) comprising:
at least one fine blanking press (F1, Figure 1), wherein the at least one fine blanking press comprises at least one movable part (a lower tool as a slide 5, a plate pressing die 27, a punching punch 29 in Figure 1);
a first drive (a plate pressing piston 25 with a hydraulic chamber 26, Para. 12 of Translation) comprising a first drive type (hydraulic circuits, Para. 16 of Translation); and 
a second drive (a servo motor M1 with a link mechanism L) comprising a second drive type (the servo motor and electrical configuration, Para. 17 of Translation) that is different from the first drive type,
wherein the first drive and the second drive are configured to drive the at least one movable part (Para. 17 of Translation, for example, the motor moves the slide 5 and the punching punch 29 and the piston 25 moves the pressing die 27, Figure 1).
Regarding claim 3, as best understood, Morimoto shows further at least one “other” component (as the claim is written, the broadest reasonable interpretation, wherein the “other” component is interpreted as a component that does not previously mention in claim 1, therefore, a link mechanism L is at least one “other” component), wherein the at least one other component comprises the at least one moveable part (Figure 1, the link mechanism L has the slide 5 and the punching punch 29).
Regarding claim 4, Morimoto shows that at least one of the first drive type and the second drive type comprises one of an electrical drive (Para. 17 of Translation recites “electrical configuration” and “a servo motor M1”).
Regarding claim 5, Morimoto shows that the first drive is configured to drive
the at least one movable part at first rate (Paras. 12-13 of Translation, the piston 25 moves up and down and moves the plate pressing die 27, Para. 16 of Translation recites “plate presser piston 25 are moved up and down at the required timing”) and the second drive (the servo motor M1) is configured to drive the at least one movable part at a second rate (Para. 9 of Translation and the server of motor intrinsically generates a rate, RPM or rotation per minute) that is different from the first rate (the hydraulic piston 25 and the servo motor are two different devices, they can be generates two different rates, moreover, the servo motor M1 can be transmitted to the slide 5 via the speed reducer, while a crank 16 makes one revolution, the slide 5 moves up and down by one stroke).
Regarding claim 6, Morimoto inherently shows that the first and second rates respectively comprise speeds (a speed of the piston 25 that moves up and down and a rotation speed or RPM of an output shaft of the server motor M1, Figure 1 and see the discussion in claim 5 above for “rate”).
Regarding claim 7, as best understood, Morimoto shows that the at least one fine blanking press (see claim 2 above), wherein the at least one fine blanking press comprises a first press unit (Figure 1 below that includes the punching punch 29) and a second press unit (Figure 1 below that includes a presser punch 33), wherein the first press unit comprises the at least one moveable part (see the discussion in claims 1-6 for the at least one movable part), and 
wherein the first drive is a first press drive (the hydraulic piston 25 that moves the pressing die 27, Figure 1) and the second drive is a second press drive (the servo motor M1 with the link mechanism L that moves the slide 5 and the punching punch 29 as disclosed in Para. 13 of Translation and Figure 1 for transmitting force to the punching punch 29) for driving the first press unit (Figure 1 and see the discussion in claims 1-6 above for the at least one movable parts) in a driving movement against the second press unit along a movement axis (Figure 1, the plate pressing die 27 and the punching punch 29 moves up and opposite direction of a presser punch 33 and a die 34).
Regarding claim 8, as best understood, Morimoto shows that the first press drive (the hydraulic piston 25) is configured to drive the first press unit (the plate pressing die 27) along a first portion of the movement axis to approach the second press unit (the presser punch 33 and the die 34, Figure 1), and wherein the second press drive (the electrical configuration of the motor M1) is configured to drive the first press unit (the punching punch 29) along a second portion of the movement axis to fine blank a work piece positioned between the first press unit and the second press unit (see the discussion in claim 1 and Para. 43 of Translation recites “as an operation preparation operation, the workpiece W is positioned on the plate pressing die 27 and the punching punch 29, and the start of shearing is awaited”). Please note that the plate pressing die 27 and the punching punch 29 are parts of the lower tool or the first press unit as seen in Figure 1 below.


    PNG
    media_image1.png
    865
    671
    media_image1.png
    Greyscale

Regarding claim 9, as best understood, Morimoto shows that the first press drive (the electrical configuration of the motor with the link mechanism L, Figure 1) is configured to drive the first press unit in an opposite direction along at least one of the first portion and the second portion of the movement axis to withdraw the first press unit from the second press unit (Figure 1 and the punching punch inherently is extended to the presser punch and retracted from the presser punch for punching working. Moreover, the pressing piston 25 moves up/down via a pressure oil or released oil of Para. 12 of Translation).
Regarding claim 10, Morimoto shows that at least one of the first press unit and the second press unit comprises a working table (lower and upper tables 28, 30, Figure 1).
Regarding claim 11, as best understood, Morimoto shows that the at least one “other” component comprises a fine blanking press (the punching punch 29). See the “other” discussion in claim 3 above.
Regarding claim 12, as best understood, Morimoto shows that the first drive and the second drive are configured to independently drive the at least one movable part (see the discussion in claim 1 above and Figure 1 shows two different independent devices, the hydraulic piston 25 and the servo motor M1).
Regarding claim 14, as best understood, Morimoto teaches a method for operating a fine blanking system including one or more movable parts (see the discussion in claim 1 above), the method comprising:
providing at least one fine blanking press (F1, Figure 1 above, movable first and second press units);
driving one of the one or more movable parts via a first drive (the hydraulic piston 25 for driving the pressing die 27, see the discussion in claim 1 above), wherein the first drive comprises a first drive type (see the discussion in claim 1 above “hydraulic circuits”); and
driving the one of the one or more movable parts via a second drive (the servo motor M1 for movable the punching punch 29. See the discussion in claim 1 above), wherein the second drive comprises a second drive type (electrically configuration of the servo motor M1. See the discussion in claim 1 above) that is different from the first drive type.
Regarding claim 15, Morimoto teaches that the first drive is configured to drive the one of the one or more movable parts at a first rate (up/down rate of the piston 25, see the discussion in claim 5), and the second drive is configured to drive the one of the one or more movable parts at a second rate (the servo motor M1 rate, see the discussion in claim 5 above).
Regarding claim 16, Morimoto teaches that the first rate and the second rate respectively comprise speeds (see the discussion in claim 6 for speeds).
Regarding claim 17, Morimoto teaches that the fine blanking system comprises at least one fine blanking press (Figure 1 above, upper and lower units respectively include the punching punch 29 and the presser punch 33), wherein the at least one fine blanking press comprises a first press unit (Figure 1 above) and a second press unit (Figure 1 above), and wherein the first drive (the piston 25) is a first press drive (Hydraulic) and the second drive (the servo motor M1) is a second press drive (the link mechanism L with an electrical configuration. See claim 1 above) configured to drive the first press unit (parts including punching punch 29) in a driving movement against the second press unit along a movement axis (see the discussion claim 7 above).
Regarding claim 18, Morimoto further teaches driving the first press unit via the first press drive along a first portion of the movement axis towards the second press unit (see the discussion in claim 8 above); and
driving the first press unit (29, 27) via the second press drive (the motor M1 with the link mechanism L drive the slide 5 and the punching punch 29) along a second portion of the movement axis towards the second press unit to fine blank a work piece positioned between the first press unit and the second press unit (see discussion claims 8-9 above).
Regarding claim 19, Morimoto further teaches driving the first press unit (Figure 1 above, parts includes the punching punch 29, the pressing die 27) via the first press drive (the hydraulic piston 25) in an opposite direction along at least one of the first portion and the second portion of the movement axis to withdraw the first press unit from the second press unit (Para. 12 of Translation, the pressing piston 25 moves up and down and Para. 15 of Translation recites “the work W is pressed and restrained by the die 34 with the plate pressing die 27 and the work W is punched by the punching punch 29”; the pressing die 27 inherently move up and down to press the workpiece against the die 34).
Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (JP2006255740A and Translation).
These following rejections are alternative rejections.
Regarding claims 1-2, as best understood, Morimoto shows a fine blanking system (Figure 1 and Para. 1 of Translation recites “a fine blanks press”) comprising:
at least one fine blanking press (F1, Figure 1), wherein the at least one fine blanking press comprises at least one movable part (a upper tool as a presser punch 33 and a die 34 in Figure 1 are movable);
a first drive (a knockout piston 21) comprising a first drive type (a central hydraulic piston); and 
a second drive (a presser piston 18) comprising a second drive type (an outer hydraulic piston about the knockout piston 21, Figure 1) that is different from the first drive type (Figure 1, the piston 21 is different from the piston 18. Also, one is used for pressing and other is used for knockout), wherein the first drive and the second drive are configured to drive the at least one movable part (the presser punch 33 and the die 34 in Figure 1).
Regarding claim 13, Morimoto shows that wherein the first drive and the second drive are configured to jointly drive the at least one movable part (Para. 11 of Translation recites “the reverse presser piston 18, a knockout piston 21 is oil-tight and slidably engaged, and a hydraulic chamber 22 for moving the knockout piston 21 up and down is formed” and Para. 16 of Translation recites “connected to each other to form an independent hydraulic circuit...by supplying the required pressure to these hydraulic circuits”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0141101, US 5787775, US 10081046, US 2011/0000349, US 2017/0008062, US 2016/0038991, US 9566635, US 8141482, and US 100810446 teach two different drives for moving two different parts in blanking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/           Examiner, Art Unit 3724
8/16/2021